CLD-333                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 17-2148
                                  ___________

                             MICHAEL WIGGINS,

                                                         Appellant

                                        v.

                     WAYNE MACMANIMAN; 32BJ SEIU


                   ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civ. No. 2-17-cv-00376)
                  District Judge: Honorable Gerald A. McHugh
                  ____________________________________


      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 10, 2017



          Before: SHWARTZ, RENDELL and FISHER, Circuit Judges


                       (Opinion filed: September 29, 2017)
                                        _________

                                      O P I N I O N*
                                       _________
PER CURIAM

       Michal Wiggins appeals from the order of the District Court dismissing his

amended complaint. We will vacate and remand for further proceedings.

       Wiggins is a member of Service Employees International Union, Local 32BJ. He

filed suit pro se in state court against the Union and his Union representative

(collectively, “the Union”) alleging that the Union breached its duty to fairly represent

him. In particular, Wiggins alleged that the Union failed to investigate, and refused to

bring to arbitration, a grievance that he filed over his employer’s decision not to award

him a certain position.

       The Union removed Wiggins’s complaint to federal court1 and filed a motion to

dismiss it under Fed. R. Civ. P. 12(b)(6). The District Court permitted Wiggins to amend

his complaint and denied the Union’s motion as moot. The Union then filed a Rule

12(b)(6) motion to dismiss the amended complaint as well. Wiggins did not file a brief in

opposition to that motion as required by Rule 7.1(c) of the District Court’s Local Civil

Rules. For that reason, the District Court granted the Union’s motion as unopposed




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The Union asserted that Wiggins’s claims arise under Section 301 of the Labor
Management Relations Act, 29 U.S.C. § 185. We do not decide the issue, but we note
that his claims may arise under the National Labor Relations Act instead. See Felice v.
Sever, 985 F.2d 1221, 1226 (3d Cir. 1993).
                                             2
pursuant to Rule 7.1(c) and, with no further analysis, dismissed Wiggins’s amended

complaint with prejudice. Wiggins appeals.

       We will vacate and remand. We have long recognized “the policy of law which

favors disposition of litigation on its merits.” Marshall v. Sielaff, 492 F.2d 917, 918 (3d

Cir. 1974). Thus, we have held that District Courts may not grant a Rule 12(b)(6) motion

as unopposed and dismiss a complaint “solely on the basis of [a] local rule without any

analysis of whether the complaint failed to state a claim upon which relief can be granted,

as provided in [Rule] 12(b)(6).” Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir.

1991). That is because such a dismissal is not really a dismissal for failure to state a

claim but is instead a sanction. Id. And before District Courts take the drastic step of

dismissing a complaint as a sanction, they generally must consider the factors set forth in

Poulis v. State Farm Fire & Casualty Co., 747 F.3d 863, 868 (3d Cir. 1984). See In re

Asbestos Prod. Liab. Litig. (No. VI), 718 F.3d 236, 246 (3d Cir. 2013).2

       The District Court failed to do so. We could still affirm if we concluded that

Wiggins’s amended complaint does indeed fail to state a claim, but we decline to decide

that issue in the first instance. See Stackhouse, 951 F.2d at 30. We note merely that our

review of Wiggins’s amended complaint and the Union’s motion suggests that Wiggins’s

allegations warrant at least some consideration on the merits by the District Court.


2
 There are exceptions to these principles—such as when a counseled party truly does not
oppose a motion, see Stackhouse, 951 F.2d at 30, when a party fails to comply with a rule
despite a specific directive to do so, see id., or when a party’s conduct makes adjudication
of the case impossible, see Doe v. Megless, 654 F.3d 404, 411 (3d Cir. 2011)—but none
of them applies here.

                                              3
       For these reasons, we will vacate the judgment of the District Court and remand

for further proceedings.3




3
 Wiggins argues that the Union’s motion to dismiss was improper because the District
Court denied the Union’s previous motion to dismiss. That argument constitutes a basis
for opposing the motion, not for ignoring it. In any event, that argument is frivolous
because the District Court denied the Union’s previous motion as moot in light of the
amendment of Wiggins’s complaint, not on the merits. Although we are remanding as
explained above, Wiggins is cautioned not to ignore filing deadlines in the future.
                                            4